Title: Martin Dawson to Thomas Jefferson, 16 February 1820
From: Dawson, Martin
To: Jefferson, Thomas


					
						Dear Sir
						
							Milton
							16th Feby 1820
						
					
					Mr Laportes Order on your letter of Credit due 1st December last for three Hundred Dollars is yet unpaid—Shortly after I presented it to you—I mentioned the subject as you requested to Mr Laporte
					he promised to take it up himself from 1st to 15th this Month he now says he must rely on you to pay it—
					I want the Money in Richmond, where I owe eight hundred Dollars—If it suits you to draw for that sum or a part I will give you the Money for the sum you may chuse to draw for—above said $300 & Interest
					
						Yo. Ob. Hu. Serv
						
							Martin Dawson
						
					
				